Citation Nr: 1002306	
Decision Date: 01/14/10    Archive Date: 01/22/10

DOCKET NO.  07-18 154	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for back pain.

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
cervical spine disability to include arthritis.  

3.  Entitlement to service connection for a cervical spine 
disability to include arthritis.  

4.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
hypertension, to include as secondary to a service-connected 
right shoulder disability. 

5.  Entitlement to service connection for hypertension, to 
include as secondary to a service-connected right shoulder 
disability.

6.  Entitlement to compensation pursuant to 38 U.S.C.A. § 
1151 for tinnitus, claimed as ringing in the ears, claimed as 
a result of VA medical treatment in 2004.

7.  Entitlement to a disability rating in excess of 10 
percent for status-post acromioclavicular separation of the 
right shoulder.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

D.  Havelka, Counsel


INTRODUCTION

The Veteran's active military service extended from September 
1971 to August 1974.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by the Department of 
Veteran Affairs (VA) Regional Office (RO) in Nashville, 
Tennessee, dated July 2006 and October 2007.  The former 
rating decision denied the Veteran's claim for benefits for 
tinnitus pursuant to 38 U.S.C.A. § 1151.  The later rating 
decision, in part, denied an increased rating for the 
service-connected right shoulder disability and continued to 
deny the reopening of the claims for service connection for 
hypertension and a cervical spine (neck) disability, along 
with denying the claim for service connection for back pain.  

In November 2009, the appellant testified at a hearing at the 
RO before the undersigned Veterans Law Judge.  A transcript 
of his testimony is associated with the claims file.

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. § 7107(a)(2) 
(West 2002).

The issues involving service connection for a cervical spine 
disability and hypertension, the claim for compensation under 
38 U.S.C.A. § 1151, as well as the issue involving rating the 
Veteran's service-connected right shoulder disability, are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  On November 4, 2009, prior to the promulgation of a 
decision in the appeal, the Board received notification from 
the appellant that a withdrawal of the appeal for service 
connection for back pain was requested.

2.  The RO denied the service connection for arthritis of 
cervical spine and hypertension claims in January 2005.  The 
Veteran was notified of this decision that same month but did 
not file an appeal.  This rating decision is now final.  

3.  Medical evidence potentially linking the Veteran's neck 
pain and hypertension to the service-connected right shoulder 
disability has been received since the January 2005 RO rating 
decision.  


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the appeal for service 
connection for back pain by the appellant have been met.  
38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 
20.204 (2009).

2.  Evidence received since the January 2005 rating decision 
is new and material, and the Veteran's claim for service 
connection for cervical spine disability to include 
arthritis, is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 
C.F.R. § 3.156(a) (2009).

3.  Evidence received since the January 2005 rating decision 
is new and material, and the Veteran's claim for service 
connection for  hypertension, to include as secondary to a 
service-connected right shoulder disability, is reopened.  38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2009).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Service Connection for Back Pain

The Board may dismiss any appeal, which fails to allege 
specific error of fact or law in the determination being 
appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be 
withdrawn as to any or all issues involved in the appeal at 
any time before the Board promulgates a decision.  38 C.F.R. 
§ 20.204 (2009).  Withdrawal may be made by the appellant or 
by his or her authorized representative.  38 C.F.R. § 20.204.  
At the November 2009 hearing, the appellant withdrew his 
appeal on the issue of entitlement to service connection for 
back pain and, hence, there remain no allegations of errors 
of fact or law for appellate consideration with respect to 
this issue.  Accordingly, the Board does not have 
jurisdiction to review the appeal and it is dismissed.

II.  Reopening the Claims for Service Connection for a 
Cervical Spine Disability and Hypertension 

The Veteran seeks to reopen his claims for service connection 
for a cervical spine disability and hypertension.  The Board 
has considered these issues with respect to VA's duties to 
notify and assist.  The Board is reopening the claims and 
remanding for additional development.  Given the favorable 
outcome, no conceivable prejudice to the Veteran could result 
from this decision.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).   

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty or for aggravation of preexisting injury 
suffered or disease contracted in the line of duty.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303.

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

When a chronic disease identity is established in service, 
then a showing of continuity after discharge is not required.  
Continuity of symptomatology is required only where the 
condition noted during service (or in a presumptive period) 
is not, in fact, shown to be chronic or where the diagnosis 
of chronicity may be legitimately questioned. 38 C.F.R. § 
3.303(b).  The nexus between service and the current 
disability can be satisfied by medical or lay evidence of 
continuity of symptomatology and medical evidence of a nexus 
between the present disability and the symptomatology.  See 
Voerth v. West, 13 Vet. App. 117 (1999); Savage v. Gober, 10 
Vet. App. 488, 495 (1997).  Service connection may also be 
granted for any injury or disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service. 38 C.F.R. § 3.303(d).

Service connection may also be granted for a disability, 
which is proximately due to, or the result of, a service-
connected disease or injury.  38 C.F.R. § 3.310(a)).  

Reopening a claim for service connection, which has been 
previously and finally disallowed, requires that new and 
material evidence be presented or secured since the last 
final disallowance of that claim.  If new and material 
evidence is presented or secured with respect to a claim that 
has been disallowed the Secretary shall reopen the claim and 
review the former disposition of the claim.  38 U.S.C.A. § 
5108; Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).  The 
fact that the RO may have determined that new and material 
evidence was presented, and reopened the claim on that basis, 
is not binding on the Board's determination of the question 
of whether new and material evidence has been submitted.  The 
Board must address the issue initially itself.  Barnett v. 
Brown, 83 F.3d 1380, 1384 (Fed. Cir. 1996).  If the Board 
finds that no such evidence has been offered, that is where 
the analysis must end, and what the RO may have determined in 
that regard is irrelevant.  Id. Further analysis, beyond 
consideration of whether the evidence received is new and 
material, is neither required nor permitted.  Id. at 1384.  
See also Butler v. Brown, 9 Vet. App. 167, 171 (1996).

Evidence is considered "new" if it was not previously 
submitted to agency decision makers.  "Material" evidence 
is evidence which, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).  For determining whether a case should be 
reopened, the credibility of the evidence added to the record 
is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 
(1992).

The RO denied the Veteran's claims for service connection in 
a January 2005 rating decision.  The Veteran was notified of 
this decision in a letter dated that same month.  He did not 
appeal the RO decision and it became final.  38 U.S.C.A. 
§ 7105(c).  The primary reason for the denial of service 
connection was a lack of evidence linking the claimed 
disabilities to service.  

Subsequent to the January 2005 RO rating decision, the 
Veteran submitted copies of physical therapy records dated 
October 2007 and October 2009.  These records indicate a 
possible relationship between the Veteran's service-connected 
right shoulder disability and his complaints of neck pain.  

At the November 2009 hearing, the Veteran testified that he 
took his own blood pressure readings at home and that they 
were elevated during periods of pain from his service-
connected right shoulder disability.  A March 2005 VA 
treatment record indicates some improved control of the 
Veteran's hypertension and indicates some adjustment to the 
Veteran's pain medications at that time. 

There is now medical evidence, which provides some apparent 
linkage between the claimed disabilities and the Veteran's 
service-connected right shoulder disability.  This evidence 
is "new" as it did not exist at the time of the prior 
determination in January 2005; it is also "material" in 
that it tends to substantiate that the claims for service 
connection.  Accordingly, reopening of the claims for service 
connection for a cervical spine disability, to include 
arthritis, and hypertension, to include as secondary to a 
service-connected right shoulder disability, is warranted.


ORDER

The appeal for service connection for back pain is dismissed.

New and material evidence having been submitted, the claim 
for service connection for a cervical spine disability to 
include arthritis, is reopened; to this extent only the claim 
is granted.  

New and material evidence having been submitted, the claim 
for service connection for hypertension, to include as 
secondary to a service-connected right shoulder disability, 
is reopened; to this extent only the claim is granted.  


REMAND

The Veteran claims entitlement to service connection for a 
cervical spine disability.  He asserts two different theories 
why service connection is warranted.  First, he asserts that 
his neck was injured during active service at the same time 
as his right shoulder; a direct service connection claim.  He 
has also asserted that he injured his shoulder during a 
period of reserve service.  In the alternative, he claims 
that his service-connected right shoulder disability has 
caused him to develop a cervical spine disability; a 
secondary service connection claim.  

The Veteran claims entitlement to service connection for 
hypertension.  He claims that the shoulder pain he 
experiences from his service-connected right shoulder 
disability causes increases in his blood pressure.  This is 
also a secondary service connection claim.  Service 
connection is warranted for a disability, which is aggravated 
by, proximately due to, or the result of a service- connected 
disease or injury. 38 C.F.R. § 3.310 (2002).  Any additional 
impairment of earning capacity resulting from a service-
connected condition, regardless of whether or not the 
additional impairment is itself a separate disease or injury 
caused by the service-connected condition, also warrants 
compensation.  Allen v. Brown, 7 Vet. App. 439 (1995).

The Veteran also claims entitlement to compensation pursuant 
to 38 U.S.C.A. § 1151 for tinnitus, claimed as ringing in the 
ears, claimed as a result of VA medical treatment in 2004.  
In February 2004, an MRI of the Veteran's neck was conducted.  
He claims that he was left unattended and that noise from the 
MRI machine caused him to develop severe ringing in his ears.  
He also asserts that medication prescribed to treat pain 
resulting from his service-connected right shoulder caused 
him to develop ringing in his ears.  

Finally, the at the recent hearing, Veteran asserted that his 
service-connected right shoulder disability has increased in 
severity since the last VA Compensation and Pension 
examination.  

Additional VA examination is necessary with respect to all of 
these issues.  When the medical evidence is inadequate, VA 
must supplement the record by seeking an advisory opinion or 
ordering another medical examination.  Colvin v. Derwinski, 1 
Vet. App. 171 (1991).   

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2009).  Expedited handling is 
required.)

1.  Schedule the Veteran for a VA 
examination for disabilities of the 
cervical spine by an appropriate medical 
professional.  The report of examination 
should include a detailed account of all 
manifestations of all cervical spine 
disabilities found to be present.  All 
necessary tests should be conducted and 
the examiner should review the results of 
any testing prior to completion of the 
report.  The examiner must review the 
Veteran's service treatment records and 
provide opinions as to whether:

*	It is at least as likely as not (50 
percent or greater probability) that 
any current cervical spine disability 
is related to the Veteran's active 
military service, including the 
incident in which he injured  his 
right shoulder; and

*	It is at least as likely as not (50 
percent or greater probability) that 
any current cervical spine disability 
is related to, or caused by the 
Veteran's service-connected right 
shoulder disability?  (Specifically 
discuss the relationship between the 
Veteran's service-connected right 
shoulder tapezius muscle and his 
cervical spine.)

The claims folder and a copy of this 
remand must be made available and reviewed 
by the examiner in conjunction with the 
examination.  The examiner should provide 
a complete rationale for all conclusions 
reached.

2.  Schedule the Veteran for a VA 
examination for hypertension by an 
appropriate medical professional.  The 
report of examination should include a 
detailed account of all manifestations of 
hypertension found to be present.  All 
necessary tests should be conducted and 
the examiner should review the results of 
any testing prior to completion of the 
report.  The examiner must review the 
Veteran's VA treatment records related to 
his diagnosis and treatment for 
hypertension and provide opinions as to 
whether:

*	It is at least as likely as not (50 
percent or greater probability) that 
the Veteran's hypertension is related 
to, or caused by the Veteran's 
service-connected right shoulder 
disability, or any medication 
prescribed to treat the right 
shoulder disability; and.

*	It is at least as likely as not (50 
percent or greater probability) that 
the pain experienced from the 
Veteran's service-connected right 
shoulder results in any additional 
impairment to the nonservice 
connected hypertension.

The claims folder and a copy of this 
remand must be made available and reviewed 
by the examiner in conjunction with the 
examination.  The examiner should provide 
a complete rationale for all conclusions 
reached.

3.  Schedule the Veteran for a VA 
examination for tinnitus by an appropriate 
medical professional, preferably an 
otolaryngologist.  The report of 
examination should include a detailed 
account of all manifestations of tinnitus 
found to be present.  All necessary tests 
should be conducted and the examiner 
should review the results of any testing 
prior to completion of the report.  The 
examiner must review the Veteran's VA 
treatment records from 2004 and provide 
the following answers:

*	Does the Veteran have a current 
diagnosis of tinnitus?

*	It is at least as likely as not (50 
percent or greater probability) that 
the Veteran's tinnitus is related to, 
or caused by, the MRI conducted on 
the Veteran at a VA facility in 
February 2004?

*	It is at least as likely as not (50 
percent or greater probability) that 
the Veteran's any tinnitus is related 
to, or caused by, medication 
prescribed to treat his service-
connected right shoulder disability 
in 2004?

*	Was the Veteran's claimed tinnitus 
caused by carelessness, negligence, 
lack of proper skill, error in 
judgment, or similar instance of 
fault on VA's part in furnishing the 
medical or surgical treatment; was 
the proximate cause of additional 
disability an event which was not 
reasonably foreseeable?

The claims folder and a copy of this 
remand must be made available and reviewed 
by the examiner in conjunction with the 
examination.  The examiner should provide 
complete rationale for all conclusions 
reached.

4.  Schedule the Veteran for a VA 
examination for disabilities of the right 
shoulder by an appropriate medical 
professional.  The report of examination 
should include a detailed account of all 
manifestations of all right shoulder 
disabilities, including arthritis, found 
to be present.  Specifically indicate the 
presence, or absence, of these right 
shoulder symptoms:  ankylosis, 
dislocation, nonunion, malunion, loose 
movement, deformity, flail shoulder, 
recurrent dislocation, or guarding of 
movements.  Indicate the range of motion 
of the right shoulder.  

All necessary tests should be conducted 
and the examiner should review the results 
of any testing prior to completion of the 
report.  The claims folder and a copy of 
this remand must be made available and 
reviewed by the examiner in conjunction 
with the examination.  The examiner should 
provide a complete rationale for all 
conclusions reached.

5.  Following the above, readjudicate the 
Veteran's claims.  If any benefit on 
appeal remains denied, a Supplemental 
Statement of the Case should be issued, 
and the veteran and his representative 
should be afforded an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate 
review.


The appellant has the right to submit additional evidence and 
argument on the  matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


______________________________________________
RONALD W. SCHOLZ 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


